UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7614


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEITH LAVON BURGESS, a/k/a Buck Black,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00107-TLW-1)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Lavon Burgess, Appellant Pro Se.   Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Lavon Burgess appeals the district court’s order

denying    his   motion    for    reduction    of    sentence      pursuant   to   18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.            Accordingly, we affirm.           United States v.

Burgess, No. 4:03-cr-00107-TLW-1 (D.S.C. Aug. 11, 2009).                           See

United    States   v.    Hood,    556   F.3d   226   (4th    Cir.    2009),    cert.

denied, __ U.S. __, 2009 WL 2496498 (U.S. Oct. 5, 2009) (No. 09-

5868).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented     in     the    materials

before    the    court   and     argument    would   not    aid    the    decisional

process.

                                                                            AFFIRMED




                                         2